Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
For purposes of claim interpretation the use of ordinal numbers such as “first,” “second,” “third,” etc. to modify the physical items of output sub-circuit, node, capacitor, transistor, terminal, and node stabilization sub-circuit is being interpreted as only being used to distinguish between the items. In these cases such ordinal numbers are not interpreted to indicate the existence of other items or a particular order of objects. Rather, the use of ordinal numbers is understood to serve as a way of distinguishing multiple items of the same type while allow the claims to be more understandable and correspond better with the specification. However, in the case of temporal elements, i.e. phase and stage, the use of ordinal numbers is interpreted to indicate an order. Therefore, no rejection or objection for indefiniteness is required.
Regarding claim 1, US 2015/0302936 A1 (Ma) teaches a shift register (Abstract) comprising:
an input sub-circuit (Figs. 4, 5),
a reset sub-circuit (Figs. 4, 5),
a potential maintenance sub-circuit (Figs. 4, 5),
a node control sub-circuit (Figs. 4, 5),
a first output sub-circuit (Figs. 4, 5), and
a second output sub-circuit (Figs. 4, 5),

wherein the reset sub-circuit is connected to a reset signal terminal, a reference signal terminal, and the first node, respectively, and configured to provide a signal of the reference signal terminal to the first node under the control of a signal of the reset signal terminal (Figs. 4, 5);
wherein the potential maintenance sub-circuit is connected to a clock signal terminal and a second node, respectively, and configured to maintain a stable voltage difference between the clock signal terminal and the second node in response to the second node being in a floating state (Figs. 4, 5);
wherein the node control sub-circuit is connected to the input signal terminal, the reference signal terminal, the second node, and a driving signal output terminal of the shift register, respectively (Figs. 4, 5),
wherein the first output sub-circuit is connected to the clock signal terminal, the first node, and the driving signal output terminal, respectively, and configured to provide the signal of the clock signal terminal to the driving signal output terminal under the control of the signal of the first node, and maintain a stable voltage difference between the first node and the driving signal output terminal in response to the first node being in a floating state (Figs. 4, 5); and
wherein the second output sub-circuit is connected to the reference signal terminal, the second node, and the driving signal output terminal, respectively, and 
Ma does not expressly teach wherein the node control sub-circuit is connected to the input signal terminal, the reset signal terminal, the reference signal terminal, the second node, and a driving signal output terminal of the shift register, respectively, and configured to
provide the signal of the reference signal terminal to the second node under the control of the signal of the input signal terminal,
provide the signal of the reset signal terminal to the second node under the control of the signal of the reset signal terminal, and
provide the signal of the reference signal terminal to the second node under the control of a signal of the driving signal output terminal.
Regarding claim 1, US 2014/0098013 A1 (Chen) teaches a shift register (Abstract) comprising:
an input sub-circuit (Fig. 4),
a reset sub-circuit (Fig. 4),
a potential maintenance sub-circuit (Fig. 4),
a node control sub-circuit (Fig. 4),
a first output sub-circuit (Fig. 4), and
a second output sub-circuit (Fig. 4),
wherein the input sub-circuit is connected to an input signal terminal and a first node, respectively, and configured to provide a signal of the input signal terminal to the first node under the control of the signal of the input signal terminal (Fig. 4);

wherein the first output sub-circuit is connected to the clock signal terminal, the first node, and the driving signal output terminal, respectively, and configured to provide the signal of the clock signal terminal to the driving signal output terminal under the control of the signal of the first node, and maintain a stable voltage difference between the first node and the driving signal output terminal in response to the first node being in a floating state (Fig. 4); and
wherein the second output sub-circuit is connected to the reference signal terminal, the second node, and the driving signal output terminal, respectively, and configured to provide the signal of the reference signal terminal to the driving signal output terminal under the control of a signal of the second node (Fig. 4).
Chen does not teach wherein the potential maintenance sub-circuit is connected to a clock signal terminal and a second node, respectively, and configured to maintain a stable voltage difference between the clock signal terminal and the second node in response to the second node being in a floating state;
wherein the node control sub-circuit is connected to the input signal terminal, the reset signal terminal, the reference signal terminal, the second node, and a driving signal output terminal of the shift register, respectively, and configured to
provide the signal of the reference signal terminal to the second node under the control of the signal of the input signal terminal,
provide the signal of the reset signal terminal to the second node under the control of the signal of the reset signal terminal, and
provide the signal of the reference signal terminal to the second node under the control of a signal of the driving signal output terminal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148.  The examiner can normally be reached on M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Gene W Lee/Primary Examiner, Art Unit 2692